Title: To Thomas Jefferson from Philip Mazzei, 28 December 1803
From: Mazzei, Philip
To: Jefferson, Thomas


               
                  28 xbre
               
               Il bastimento che doveva partire verso il fine d’8bre, è ancora qui; onde in questo intervallo ò potuto allestire le piante, le barbatelle, e i magliuoli, che posso mandarle quest’anno. Ò messo tutto in una cassa, il contenuto della quale, come di una scatola piena di noccioli di susine, albicocche e pesche, lo vedrà nell’annessa nota.
               Il motivo che à ritardato e ritarda tuttavia il do. bastimento  è di una natura che irrita sommamente la mia fibra. In altre mie precedenti ò parlato dei ladronecci di generali, commissari, comandanti di piazze e loro satelliti e indicati i complicati mezzi d’estorsione inventati a tale oggetto. Si può francamente asserire, che le armate francesi, scendendo dal Capitano al più semplice soldato ànno costantemente dimostrata tanta discretezza e morigeratezza, quanta se ne potrebbe sperare da una numerosa adunanza d’uomini dei più sensati e virtuosi, e che nei ranghi superiori l’estorsioni e ladronecci, l’avarie d’ogni genere arrivano ad un’eccesso, del quale non si à idea. Il solo pretesto dei comandanti francesi per sottomettere ad ogni sorta di avarie i bastimenti americani è la possibilità d’avere a bordo delle mercanzie inglesi. Non ci è alcuno che possa o ardisca di mostrar loro la faccia, poiché il carattere di Console non basta per farsi rispettare da certa gente né per aver adito presso i Governi, e oltre di ciò Mr. Appleton non pare atto a far rispettare neppure quello di Console. Me ne dispiace, perché gli ho creduto, e gli credo tuttavia un buono zelo. Ma lo zelo non basta; ci vogliono altre qualità, le quali par che gli manchino intieramente. Io sono il solo, a mia notizia, che procuri di dis[caglia]rlo: non si è fatto qua neppure un’amico, vive quasi affatto isolato e non è punto amato né stimato dai suoi compatrioti. Io non conosco le sue finanze, ma non le credo molto floride; e quando si è in acque basse, si richiedono talenti non comuni, una forza di carattere non ordinaria per agire in maniera da sostenere decorosamente la propria reputazione.
                In varie mie precedenti mi spiegai bastantemente sull’articolo dei Consolati. In quella dei 17 Aprile da Venezia dissi, che, se fosse vero che la commissione per approvisionar le flottiglie nel Mediterraneo fosse data in Livorno ad altri piuttosto che al Console, bisognerebbe attribuirlo a qualche intrigo mentre non procedesse da ignoranza o inavvertenza nel Ministro della Marina, e che non saprei cosa pensar del Console se non chiedesse immediatamente la sua dimissione. Ora ne son certo; la commissione appartiene a 2 giovani americani, i quali essendo adesso in America, è eseguita dai 4 loro associati, 3 dei quali sono Inglesi e uno Svizzero. Così vengono tolti al Console gli emolumenti che potrebbero fornirgli i mezzi di sostenere il posto con decoro; il Console viene avvilito nell’opinion pubblica dalla detta evidente dimostrazione che il Governo non à confidenza in lui (cosa che fa tanto più specie, perchè affatto nuova) ed egli non ha il coraggio di dimettersi. Dunque ora posso dire, che non so cosa pensare; non solo del console, come pure del togliere al Consolato le commissioni, che anche in buona politica devrebbero affidargli. 
               Se io dovessi dire il mio parere sul quid agendum in tale stato di cose, direi, che il console attuale dovrebbe levarsi di qui perchè ormai non può essere amato né considerato, quando ancora le sue maniere non dispiacessero  tanto ai suoi compatriotti che alla gente del paese, che non essendoci contro di lui mancanze solide, ed essendo evidente che la maggior ragione della disistima ch’ei soffre  non procede da lui, mi parrebbe giusto l’indennizzarlo con qualche altro impiego; che se uno dei d.i giovani americani, commissionati per l’approvvisionamento delle Flottiglie avesse le qualità requisite per occupare il Consolato, potrebbe darsi a quello; e che volendo darlo ad un’altro bisogna dargli anche la commissione degli approvvisionamenti.
               (1.) Il Bastimento, che porterà la presente colle già dette robe si chiama Hannah e il capitano Yeardsley. Tutto dev’esser consegnato in Filadelfia al Sigr: Samuel Emery, dal quale Le verrà inviata questa lettera a Washington City, affinchè Ella possa darne le sue disposizioni.
                (2.) In tempi, nei quali pare che la letteratura Toscana, o dorma, o sia sepolta, mi è venuto fra mano l’Elogio d’Amerigo Vespucci scritto 15 anni sono, il quale mi pare una delle più belle produzioni di tal genere, venuta alla luce nei nostri tempi. Mi prendo la libertà di mandarglielo, persuaso che Le piacerà. 
               (3.) Lascio al Maggior Barnes la cura di ragguagliarla della perdita della Fregata La Filadelfia, comandata dal Capn. Bainbridge, il quale pare che abbia avuto un cattivo Piloto. Io non ne ò il coraggio. Bisognerebbe ch’io potessi non ci pensare. Quel che più di tutto mi affligge, è il timore che il Commador Preble non possa intraprendere nulla contro Tripoli, prima di ricevere un soccorso, il quale dovrebbe esser poderoso, a motivo dei preparativi fatti in questi ultimi tempi dai Tripolini.
             
               Editors’ Translation
               
                  28 December
               
               
                  The ship that was supposed to leave around the end of October is still here; therefore, in the meanwhile, I have had a chance to prepare the plants, roots, and vine stocks that I can send you this year. I have placed everything in a crate, the contents of which you will find in the attached note, along with the contents of a box of plum, apricot, and peach stones.
                  The reason that has delayed and keeps delaying the ship’s departure is of a kind that greatly irritates my core. In previous letters I have spoken of the robberies perpetrated by generals, commissioners, commanders, and their satellites, and I have spelled out the complex strategies for vexation adopted to implement them. It would be appropriate to say that the French armies, in their lower ranks, from the captains to the mere privates have always shown such discretion and moderation as could be hoped for from a great number of the most sensible and virtuous individuals. In the higher ranks, however, extortions, robberies, and injuries of any kind reach an unimaginable excess. The sole pretext the French commanders have for subjecting American ships to all sorts of maltreatment is the possibility that they may have English goods on board. There is nobody who can or dares stand up to them, since the charge of consul is not enough to earn respect from such people, nor to have access to the governments. Furthermore, Mr. Appleton does not seem to be able to earn respect, not even for the charge of consul. It pains me, especially because I did and still do believe he is acting on good zeal. But zeal is not enough. Other qualities are needed, qualities which he seems to lack completely. I am, as far as I know, the only one who tries to get him unstuck: he has made no friends here, lives in practical isolation, and is neither loved nor valued by his compatriots. I know nothing about his finances, but I do not think he is really wealthy. And when one sails in shallow waters, one needs uncommon abilities and an extraordinary moral strength to act so as to maintain one’s reputation with decorum.
                  In several earlier letters I think I have explained sufficiently my position on the question of consulship. In the letter of 17 April from Venice I said that, if it were true that the commission to supply the fleets in the Mediterranean Sea at Leghorn were to be given to anyone else but the consul, that should be thought as the result of some machination—unless, of course, it came from ignorance or inattention on the part of the secretary of the navy. I would not know what to think of the consul, should he not immediately ask to be relieved. Now I am certain about the matter: the commission belongs to two young Americans. Since they are now in America, it is carried out by four associates of theirs, three of whom are English and one Swiss. In this manner, the consul is deprived of the income which may provide him with the means to hold his post with decorum. Such a blatant demonstration that the government has no confidence in him (a circumstance all the more remarkable since essentially new) undermines the consul’s worth in public opinion, and he does not have the courage to quit his post. What I can say now is that I know not what to think, not only about the consul, but also about subtracting the commissions to the consulship, which should be given to him, even if just for good politics. 
                  If I were to say something about what should be done in these matters, I would say that the current consul should pack up and leave, since now he can no longer be loved nor held in esteem, not even if his manners were not so displeasing to both his compatriots and the locals. Since nothing concrete may be held against him, and since it is evident that the greater part of the lack of esteem from which he suffers is not caused by him, it would seem right that he be compensated with some other position. Finally, should one of the aforementioned young Americans, commissioned for the supply of the navy, possess the necessary qualities to hold the consulship, it should be given to him. Should one want to give that post to anyone else, this person should be given the commission of supply as well.
                  (1.) The ship which will carry this letter with the goods mentioned above is called Hannah and its captain Yeardsley. Everything should be delivered in Philadelphia to Mr. Samuel Emery, who will forward this letter to you in Washington so that you may issue your dispositions about it.
                  
                  (2.) In this, age in which Tuscan literature seems either asleep or dead, I have stumbled upon the eulogy of Amerigo Vespucci, written about 15 years ago. I think it is one of the most beautiful works in its kind to come to light in our times. I take the liberty of sending it to you, as I am convinced that you will enjoy it.
                  (3.) I leave it to Major Barnes the task of informing you about the loss of the frigate Philadelphia, commanded by Captain Bainbridge, who most likely had a bad pilot. I cannot bring myself to do so. I actually wish I could take my mind off it. What torments me the most is the fear that Commodore Preble will not be in a position to begin action against Tripoli before he receives support—a support that should be powerful, on account of the preparations undertaken lately by the people in Tripoli.
               
            